Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 1 of 64 Page ID #:590




                                    Exhibit F
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 2 of 64 Page ID #:591
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 3 of 64 Page ID #:592
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 4 of 64 Page ID #:593
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 5 of 64 Page ID #:594
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 6 of 64 Page ID #:595
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 7 of 64 Page ID #:596
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 8 of 64 Page ID #:597
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 9 of 64 Page ID #:598
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 10 of 64 Page ID
                                   #:599
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 11 of 64 Page ID
                                   #:600
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 12 of 64 Page ID
                                   #:601
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 13 of 64 Page ID
                                   #:602
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 14 of 64 Page ID
                                   #:603
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 15 of 64 Page ID
                                   #:604
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 16 of 64 Page ID
                                   #:605
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 17 of 64 Page ID
                                   #:606
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 18 of 64 Page ID
                                   #:607
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 19 of 64 Page ID
                                   #:608
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 20 of 64 Page ID
                                   #:609
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 21 of 64 Page ID
                                   #:610
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 22 of 64 Page ID
                                   #:611
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 23 of 64 Page ID
                                   #:612
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 24 of 64 Page ID
                                   #:613
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 25 of 64 Page ID
                                   #:614
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 26 of 64 Page ID
                                   #:615
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 27 of 64 Page ID
                                   #:616
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 28 of 64 Page ID
                                   #:617
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 29 of 64 Page ID
                                   #:618
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 30 of 64 Page ID
                                   #:619
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 31 of 64 Page ID
                                   #:620
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 32 of 64 Page ID
                                   #:621
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 33 of 64 Page ID
                                   #:622
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 34 of 64 Page ID
                                   #:623
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 35 of 64 Page ID
                                   #:624
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 36 of 64 Page ID
                                   #:625
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 37 of 64 Page ID
                                   #:626
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 38 of 64 Page ID
                                   #:627
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 39 of 64 Page ID
                                   #:628
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 40 of 64 Page ID
                                   #:629
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 41 of 64 Page ID
                                   #:630
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 42 of 64 Page ID
                                   #:631
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 43 of 64 Page ID
                                   #:632
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 44 of 64 Page ID
                                   #:633
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 45 of 64 Page ID
                                   #:634
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 46 of 64 Page ID
                                   #:635
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 47 of 64 Page ID
                                   #:636
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 48 of 64 Page ID
                                   #:637
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 49 of 64 Page ID
                                   #:638
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 50 of 64 Page ID
                                   #:639
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 51 of 64 Page ID
                                   #:640
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 52 of 64 Page ID
                                   #:641
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 53 of 64 Page ID
                                   #:642
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 54 of 64 Page ID
                                   #:643
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 55 of 64 Page ID
                                   #:644
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 56 of 64 Page ID
                                   #:645
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 57 of 64 Page ID
                                   #:646
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 58 of 64 Page ID
                                   #:647
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 59 of 64 Page ID
                                   #:648
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 60 of 64 Page ID
                                   #:649
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 61 of 64 Page ID
                                   #:650
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 62 of 64 Page ID
                                   #:651
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 63 of 64 Page ID
                                   #:652
Case 2:19-cv-01448-JAK-FFM Document 41-8 Filed 01/13/20 Page 64 of 64 Page ID
                                   #:653
